   Case 1:15-cv-07488-CM-RWL Document 828 Filed 06/14/19 Page 1 of 14



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


 IN RE NAMENDA DIRECT PURCHASER
 ANTITRUST LITIGATION
                                      Case No. 1:15-cv-07488-CM-RWL
 THIS DOCUMENT RELATES TO:
 All Direct Purchaser Actions




PLAINTIFFS’ OPPOSITION TO FOREST’S MOTION IN LIMINE NO. 3 SEEKING TO
 EXCLUDE IRRELEVANT EVIDENCE OF FOREIGN TRIBUNALS’ FINDINGS OF
       PATENT INVALIDITY FOR FOREIGN PATENTS NOT AT ISSUE
       Case 1:15-cv-07488-CM-RWL Document 828 Filed 06/14/19 Page 2 of 14



                                                TABLE OF CONTENTS


I.      INTRODUCTION ...............................................................................................................1

II.     ARGUMENT .......................................................................................................................2

        A.        The Foreign Tribunals’ Decisions Are Highly Relevant to a Key Issue in This
                  Case: Forest’s Beliefs About the Weakness of the ‘703 Patent. ............................. 2

                  1.         In Patent Infringement Cases, Foreign Tribunals’ Decisions
                             Invalidating Foreign Patents Are Admissible to Show a Litigant’s
                             Beliefs. ........................................................................................................ 2

                  2.         This Is an Antitrust Case in Which Forest’s Beliefs Are Highly
                             Probative and Any Prejudicial Effect Is Minimal Because the Jury
                             Will Not Determine Whether the ‘703 Patent Claims Are “Invalid.” ........ 4

                  3.         Any Perceived Prejudicial Effect Can Be Cured via Instruction ................ 8

III.    CONCLUSION ....................................................................................................................9




                                                                          i
        Case 1:15-cv-07488-CM-RWL Document 828 Filed 06/14/19 Page 3 of 14



                                               TABLE OF AUTHORITIES

Cases


BIC Leisure Prod., Inc. v. Windsurfing Int'l, Inc.
  1 F.3d 1214 (Fed. Cir. 1993)...................................................................................................... 3

Brown & Williamson Tobacco Corp. v. Philip Morris Inc.
  1999 WL 33756683 (W.D. Ky. Apr. 1, 1999) ............................................................................ 3

In re Namenda Direct Purchaser Antitrust Litig.
   331 F. Supp. 3d 152 (S.D.N.Y. 2018)................................................................................ 4, 6, 8

Kimberly-Clark Worldwide, Inc. v. First Quality Baby Prod., LLC
  2014 WL 12489857 (M.D. Pa. May 27, 2014) ........................................................................... 3

Phillips v. Netblue, Inc.
  2007 WL 528722 (N.D. Cal. Feb. 13, 2007) .............................................................................. 6

Schneider (Europe) AG v. SciMed Life Sys., Inc.
   852 F. Supp. 813 (D. Minn. 1994) ............................................................................................. 3

United States v. Monsalvatge
  850 F.3d 483 (2d Cir.)................................................................................................................ 8

Waddington N. Am., Inc. v. Sabert Corp.
 2011 WL 3444150 (D.N.J. Aug. 5, 2011) .............................................................................. 7, 8

Windsurfing Int'l, Inc. v. Fred Ostermann GmbH
  668 F. Supp. 812 (S.D.N.Y. 1987) ........................................................................................ 2, 3




                                                                         ii
      Case 1:15-cv-07488-CM-RWL Document 828 Filed 06/14/19 Page 4 of 14



I.     INTRODUCTION

       Plaintiffs respectfully request that this Court deny Forest’s Motion in Limine No. 3 (“MIL

No. 3”) (ECF No. 759) seeking to exclude under Federal Rule of Evidence (“FRE”) 403

evidence of foreign court decisions invalidating foreign counterpart patents to the ‘703 Patent.

       Forest’s argument is built on the fallacy that this is a patent infringement case rather than

an antitrust case. ECF No. 759, Forest’s Brief in Support of MIL No. 3 (“Defs.’ Br.”), at 1. In

this antitrust case, the foreign tribunals’ decisions are highly relevant to a key issue in the case –

namely, Forest’s beliefs about the weakness of the ‘703 Patent (beliefs which Forest withheld on

privilege grounds). Nevertheless, the unrebutted expert testimony establishes that reasonable

litigants consider such decisions in evaluating likelihood of success. And the unrebutted fact

evidence – as set forth in Forest’s own privilege log – establishes that Forest and its outside

patent counsel in the Namenda patent litigation were monitoring foreign invalidation activity.

Moreover, Forest’s key asserted unfair prejudice – namely the concern that the jury will decide

the “validity” of the ‘703 Patent claims based on the foreign courts’ decisions – is largely

misplaced because the jury in this antitrust case will not be tasked with deciding whether the

‘703 Patent claims are “invalid.” And in any event, Rule 403 cannot justify exclusion because

the “unfair prejudice,” if any, does not substantially outweigh the significant probative value of

the evidence. To the extent that the Court discerns any unfair prejudice, it can be readily cured

with an appropriate instruction.
      Case 1:15-cv-07488-CM-RWL Document 828 Filed 06/14/19 Page 5 of 14



II.     ARGUMENT

        A.      The Foreign Tribunals’ Decisions Are Highly Relevant to a Key Issue in This
                Case: Forest’s Beliefs About the Weakness of the ‘703 Patent.

                1.      In Patent Infringement Cases, Foreign Tribunals’ Decisions
                        Invalidating Foreign Patents Are Admissible to Show a Litigant’s
                        Beliefs.

        Absent from Forest’s Brief is any recognition that the law in patent infringement cases

does not wholesale bar the introduction of foreign tribunals’ decisions invalidating foreign

counterparts to U.S. patents. Rather, as in many other areas of the law, the admissibility of this

type of evidence turns on the purpose for which it is offered. On the one hand, as Forest’s cases

demonstrate, foreign tribunals’ decisions invalidating foreign counterpart patents generally

cannot be offered as evidence that the corresponding U.S. patent claims are invalid. On the other

hand, foreign tribunals’ decisions can be admitted for purposes of establishing the beliefs of a

litigant regarding the weakness of the U.S. patent (e.g., as evidence that an infringer formed a

good faith belief of invalidity, in defense of a charge of willful infringement of the patent).

        A good example of the admissibility of a foreign tribunal’s adjudication of a foreign

counterpart patent is Windsurfing Int’l, Inc. v. Fred Ostermann GmbH, 668 F. Supp. 812

(S.D.N.Y. 1987). In Windsurfing, the patent owner prevailed in the liability phase of a patent

infringement lawsuit and sought damages for willful infringement. Id. at 813. The resolution of

the willfulness issue turned in part on “whether the infringer . . . formed a good-faith belief that

[the patent] was invalid or that it was not infringed.” Id. (emphasis added). At the trial on

willfulness, the infringer’s witnesses “all testified that [a] British decision [invalidating the

British counterpart patent] confirmed and indeed strengthened their opinion that the [the

patentee’s] United States reissue patent would be invalidated.” Id. at 816.




                                                   2
      Case 1:15-cv-07488-CM-RWL Document 828 Filed 06/14/19 Page 6 of 14



       Like Forest here, the patent owner in Windsurfing argued that the evidence “relating to

the British decision and its impact on [the infringer’s] state of mind is irrelevant.” Id. at 817.

The Windsurfing district court rejected the patent owner’s argument, because the foreign

tribunal’s decision was relevant to the infringer’s “beliefs concerning the invalidity of the []

patent”:

       While evidence of the British decision was properly held to be irrelevant under In
       re Dulberg during the liability phase of this action, it is relevant to this damage
       proceeding, where the issue is not whether the reissue patent was obvious, but
       whether BIC Leisure’s beliefs concerning the invalidity of the reissue patent were
       reasonable. . . . the British decision . . . was a promising endorsement of their
       theory that the Darby prior art rendered the reissue patent obvious.

Id. at 817-818. The Federal Circuit affirmed the district court’s opinion, in part because “the

invalidation of Windsurfing’s British patent served to strengthen further [the infringer’s] belief

that the claimed invention was obvious in light of prior art.” BIC Leisure Prod., Inc. v.

Windsurfing Int'l, Inc., 1 F.3d 1214, 1223 (Fed. Cir. 1993) (emphasis added).

       Since the Federal Circuit’s affirmance in Windsurfing, a number of courts have

recognized the admissibility of a foreign tribunal’s invalidation of a foreign counterpart patent as

evidence of a litigant’s beliefs regarding the invalidity of a U.S. patent’s claims. Kimberly-Clark

Worldwide, Inc. v. First Quality Baby Prod., LLC, No. 1:09-CV-1685, 2014 WL 12489857, at *2

n.2 (M.D. Pa. May 27, 2014) (“[F]oreign proceedings can be relevant to claims of willful

infringement.”); Brown & Williamson Tobacco Corp. v. Philip Morris Inc., No. CIV.A.3:89CV-

0470-S, 1999 WL 33756683, at *49 (W.D. Ky. Apr. 1, 1999) (“[Defendant’s] belief was further

bolstered by the January, 1988 rejection of the Luke cigarette by the German tribunal. While this

foreign decision has no direct bearing here, PM’s position with respect to obviousness surely

found reassurance in that German decision.”); Schneider (Europe) AG v. SciMed Life Sys., Inc.,

852 F. Supp. 813, 856 (D. Minn. 1994) (holding that Scimed could have a “reasonable belief . . .

                                                  3
     Case 1:15-cv-07488-CM-RWL Document 828 Filed 06/14/19 Page 7 of 14



that a court might reasonably hold the patent invalid or unenforceable” in part because of the

“invalidation of the German ‘129 patent”).

       Forest blocked all discovery as to its own subjective beliefs in this case, but consistent

with the case law recognizing that foreign tribunals’ decisions are relevant to the beliefs of an

infringer regarding patent weakness, Plaintiffs’ expert Mr. Johnston opined that details regarding

foreign counterparts is one of the “red flags” a reasonable litigant takes into account in

evaluating likelihood of success:

       In addition, the attorney would of course evaluate the particular merits of the
       case-at-hand to see if there were reasons to believe that the patent-at-issue was
       particularly “strong” (i.e., no viable patent defenses) or particularly “weak” (i.e.,
       one or more significantly viable patent defenses). In other words, the attorney
       may look for “red flags” that may be of concern (e.g., assignments, declarations,
       anomalies during prosecution, substantial noninfringement arguments, substantial
       invalidity arguments, uncited prior art, correspondence, and corresponding
       foreign patent applications and their prosecution).

Declaration of Joseph Opper (“Opper Decl.”), Ex. 12, Johnston Rpt., ¶ 112. Forest’s patent

litigation expert, Mr. McKelvie, did not refute Mr. Johnston’s opinions regarding the relevance

of foreign counterpart patents on a reasonable litigant’s beliefs.

               2.      This Is an Antitrust Case in Which Forest’s Beliefs Are Highly
                       Probative and Any Prejudicial Effect Is Minimal Because the Jury Will
                       Not Determine Whether the ‘703 Patent Claims Are “Invalid.”

       Forest’s brief proceeds from the erroneous premise that this case should be viewed

through the lens of a “patent litigation.” Defs.’ Br. at 2. But as this Court explained some time

ago, “this is an antitrust case, not a patent infringement case. . . .” In re Namenda Direct

Purchaser Antitrust Litig., 331 F. Supp. 3d 152, 187 (S.D.N.Y. 2018) (“Namenda V”). This

antitrust case differs from a patent infringement case in many respects, two of which

fundamentally alter any Rule 403 balancing analysis as it relates to the foreign tribunals’

decisions invalidating foreign counterpart patents.


                                                  4
      Case 1:15-cv-07488-CM-RWL Document 828 Filed 06/14/19 Page 8 of 14



       First, unlike a patent infringement case, “Forest’s understanding of the strength of its

patent is highly relevant to this case.” ECF No. 684, Order at 1 (emphasis added). Forest’s

subjective beliefs are relevant not only to whether it committed an antitrust violation, but also to

one of Plaintiffs’ causation theories. See Opp’n to Defs.’ MIL No. 2 at 6-7. As mentioned,

Forest blocked discovery of its own subjective beliefs, but evidence that tends to establish what a

reasonable litigant’s beliefs would be about the weakness of the ‘703 Patent is highly probative

of key issues in this case. As discussed supra, both the law and the unrebutted expert evidence

establish that foreign tribunals’ invalidity decisions are significantly probative of the beliefs of

reasonable litigants in patent infringement litigation.

       The importance of the foreign tribunals’ decisions is particularly probative here because

Forest’s privilege log establishes that Forest was actually monitoring the invalidation of the

German counterpart to the ‘703 Patent. The German counterpart “was invalidated as lacking

novelty and inventive step over several prior art articles” in the German Federal Patent Court on

December 11, 2007. Lancaster Ex. 1, Johnston Report, ¶ 55. A review of Forest’s privilege log

reveals that not only Forest, but also Forest’s outside counsel in the U.S. patent litigation (Mr.

Gerald Flattmann), were kept apprised of that nullity proceeding by Merz’s inside counsel (Mr.

Patrick Jochum) around the time of the invalidity decision. Opper Decl. Ex. 15, Excerpt from

Forest’s Privilege Log. Under the license agreement with Merz, Forest received a license under

the ‘703 Patent but did not receive any interest in the German counterpart patent. Opper Decl.

Ex. 16, PX-1396 (License and Cooperation Agreement), at ¶¶ 1.11 and 2.1 and Exhibit 1.11

(granting a license from Merz to Forest under “Merz’ Intellectual Property Rights,” which were

defined in Exhibit 1.11 to include the ‘703 Patent but not any non-U.S. patents). Accordingly,

Forest’s only plausible reason for monitoring the German proceedings was that it was doing what



                                                  5
      Case 1:15-cv-07488-CM-RWL Document 828 Filed 06/14/19 Page 9 of 14



any reasonable litigant would do evaluating the outcome as a harbinger of things to come in the

U.S. patent litigation.

        Second, unlike a patent infringement case, the jury in this case will not be asked to

determine whether the ‘703 Patent claims are “invalid.” The Court has previously noted that,

because this is an antitrust case rather than a patent infringement case, “the Court’s concern with

the technical issues of patent infringement and validity is indirect.” Namenda V, 331 F. Supp. 3d

at 187. Consistent with the Court’s reasoning, the parties’ proposed verdict forms do not seek to

have the jury determine whether the claims of the ‘703 Patent are “invalid,” as would occur in a

patent infringement case. ECF No. 704-1 (Defendants’ Proposed Verdict Form) at 4 (Nos. 9-

12); ECF No. 702-1 (Plaintiffs’ Proposed Verdict Form). Accordingly, any alleged unfair

prejudice from the admission of the foreign tribunals’ invalidity decisions is far less significant

than it would be in a patent infringement case in which the jury is tasked with deciding whether

the claims are invalid.

        These two differences between this antitrust case and a patent infringement case weigh

heavily against exclusion under FRE 403. To support its argument, Forest bears the burden of

demonstrating that the “probative value” of the foreign tribunals’ invalidity decisions “is

substantially outweighed by the danger of . . . unfair prejudice.” Phillips v. Netblue, Inc., Civ.

No. C-05-4401 SC, 2007 WL 528722, at *4 (N.D. Cal. Feb. 13, 2007) (“[A] party challenging

offered evidence on Rule 403 grounds bears a two part burden: it must first prove that the offered

evidence has an unfairly prejudicial ‘non-probative aspect,’ . . . and, assuming the party has

made this initial showing, it must prove that this unfairly prejudicial, non-probative aspect of the

evidence substantially outweighs the offered evidence’s probative aspect.”). Forest’s Brief never

comes to grips with the key differences between this antitrust case and a patent infringement



                                                  6
     Case 1:15-cv-07488-CM-RWL Document 828 Filed 06/14/19 Page 10 of 14



case, much less meets this burden. As explained above, the “probative value” of the foreign

tribunals’ invalidity decisions is very high owing to what their impact on a reasonable litigant’s

beliefs would be about the weakness of the ‘703 Patent. And Forest’s stated basis for “unfair

prejudice” – that the jury will find the ‘703 Patent invalid based on the foreign tribunals

invalidity decisions – is relatively low, inasmuch as the jury will not be asked to decide validity.

       Forest’s reliance on Waddington N. Am., Inc. v. Sabert Corp., Civil Action No. 09-4883

(GEB), 2011 WL 3444150 (D.N.J. Aug. 5, 2011) is misplaced. In Waddington, the accused

infringer’s counsel represented that the “only reason for seeking the[] admission [of the foreign

tribunals’ decisions] was that the jury might be aided in its obviousness determination by

knowing another country applied similar law to a similar patent to find the invention was

invalid.” Id. at *6. After the court excluded the evidence, the accused infringer’s counsel

nevertheless solicited testimony from witnesses regarding the excluded evidence. Id. Although

the accused infringer’s counsel belatedly sought to justify the violation by arguing that the

tribunals’ decisions went to state of mind (id. at *6-7), that argument was clearly pretextual.

Moreover, the Waddington court made clear that its reasoning behind excluding the admissibility

of the foreign tribunals’ decisions under Rule 403 related “to the liability phase of a jury trial”

(id. at *9 n.5), when the jury is resolving validity issues rather than damages (willfulness) issues.

       This case is readily distinguishable from Waddington. As an initial matter, Waddington

was a patent infringement case (id. at *1), not an antitrust case. And unlike this antitrust case,

the jury in Waddington was tasked with making explicit findings as to validity (id.), whereas no

such findings will be made here. As explained above, Plaintiffs agree with the Waddington court

that, in a patent infringement case, evidence of foreign tribunals’ invalidity decisions are

generally excluded from the liability phase under Rule 403 because they are relevant only in the



                                                  7
     Case 1:15-cv-07488-CM-RWL Document 828 Filed 06/14/19 Page 11 of 14



damages phase when willful infringement is assessed and state of mind is pertinent. In this

antitrust case, in sharp contrast, this Court has already recognized that Forest’s beliefs are

“highly relevant” to the outcome of the reverse-payment antitrust claim. ECF No. 684, Order at

1. Given the undisputed expert and fact evidence the foreign tribunals’ invalidity decisions are

relevant to a reasonable litigant’s beliefs about likelihood of success (i.e., high probative value),

and the fact that the jury is not being asked to specifically decide the validity issues (i.e., low

potential for unfair prejudice), the Rule 403 analysis is flip-flopped from Waddington. United

States v. Monsalvatge, 850 F.3d 483, 494 (2d Cir.), cert. denied, 138 S. Ct. 280, (2017) (“[I]n

reviewing a district court’s Rule 403 ruling, we generally maximiz[e] [the evidence’s] probative

value and minimiz[e] its prejudicial value.”) (internal quotations omitted).

               3.      Any Perceived Prejudicial Effect Can Be Cured via Instruction

       Despite the substantial probative value of the foreign tribunals’ decisions for purposes of

establishing a reasonable litigant’s beliefs, Plaintiffs do recognize a limited potential for unfair

prejudice. To be clear, this slight potential for prejudice – explained below – does not

substantially outweigh the probative value and thus the foreign tribunals’ decisions are not

properly excludable under Rule 403. However, as described below, any unfair prejudice the

Court discerns can be eliminated via an appropriate instruction without eviscerating the

significant probative value of the foreign tribunals’ decisions.

       One of Plaintiffs’ causation theories is that “absent a settlement Mylan would have

prevailed in the patent litigation.” Namenda V, 331 F. Supp. 3d at 200. Although the jury will

not be asked to determine whether the patent claims are “invalid,” the jury’s resolution of

whether Mylan “would have prevailed in the patent litigation” will indirectly involve the jury’s

consideration of infringement and validity issues. As this Court has acknowledged, a finding

that Mylan would have won is not synonymous with a finding of invalidity or non-infringement.
                                                   8
       Case 1:15-cv-07488-CM-RWL Document 828 Filed 06/14/19 Page 12 of 14



Id. at 187, 201 (noting that “Mr. Johnston is not opining that the ‘703 is invalid, or that Mylan

did not infringe the patent” but nevertheless holding that his opinions are “sufficient to raise a

genuine dispute of material fact on [the Mylan would have prevailed] causation theory”).

Nevertheless, to avoid any risk of unfair prejudice, Plaintiffs are amenable to an instruction that

makes clear that the foreign tribunals’ decisions can be considered for purposes of evaluating a

reasonable litigant’s beliefs regarding patent weakness (particularly given that Forest blocked all

discovery on its own subjective beliefs on privilege grounds), but may not be considered in

determining whether the ‘703 Patent claims are in fact invalid.

III.    CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that this Court deny Forest’s

MIL No. 3.




                                                  9
    Case 1:15-cv-07488-CM-RWL Document 828 Filed 06/14/19 Page 13 of 14



Dated: June 14, 2019                            Respectfully Submitted:

 David F. Sorensen                              /s/ Dan Litvin
 Ellen T. Noteware                              Bruce E. Gerstein
 Daniel C. Simons                               Joseph Opper
 Nick Urban                                     Kimberly M. Hennings
 Berger Montague PC                             Dan Litvin
 1818 Market Street – Suite 3600                Garwin Gerstein & Fisher LLP
 Philadelphia, PA 19103                         88 Pine Street, 10th Floor
 (215) 875-3000                                 New York, NY 10005
 (215) 875-4604 (fax)                           Tel: (212) 398-0055
 dsorensen@bm.net                               Fax: (212) 764-6620
 enoteware@bm.net                               bgerstein@garwingerstein.com
 dsimons@bm.net                                 jopper@garwingerstein.com
 nurban@bm.net                                  khennings@garwingerstein.com
                                                dlitvin@garwingerstein.com

 Peter Kohn                                     David C. Raphael, Jr.
 Joseph T. Lukens                               Erin R. Leger
 Faruqi & Faruqi, LLP                           Smith Segura & Raphael, LLP
 1617 John F Kennedy Blvd., Suite 1550          3600 Jackson Street, Suite 111
 Philadelphia, PA 19103                         Alexandria, LA 71303
 (215) 277-5770                                 Tel: (318) 445-4480
 (215) 277-5771 (fax)                           Fax: (318) 487-1741
 pkohn@faruqilaw.com                            draphael@ssrllp.com
 jlukens@faruqilaw.com                          eleger@ssrllp.com

                                                Stuart E. Des Roches
                                                Andrew W. Kelly
                                                Odom & Des Roches, LLC
                                                650 Poydras Street, Suite 2020
                                                New Orleans, LA 70130
                                                Tel: (504) 522-0077
                                                Fax: (504) 522-0078
                                                stuart@odrlaw.com
                                                akelly@odrlaw.com

                                                Russ Chorush
                                                Heim Payne & Chorush, LLP
                                                1111 Bagby, Suite 2100
                                                Houston, TX 77002
                                                Tel: (713) 221-2000
                                                Fax: (713) 221-2021
                                                rchorush@hpcllp.com

                       Counsel for the Direct Purchaser Class Plaintiffs


                                              10
Case 1:15-cv-07488-CM-RWL Document 828 Filed 06/14/19 Page 14 of 14



                         CERTIFICATE OF SERVICE


 I hereby certify that on June 14, 2019, I electronically filed the above by CM/ECF system.



                                                     Respectfully submitted,

                                                     /s/ Dan Litvin
                                                     Dan Litvin




                                         11
